~¥ Case 2:19-cr-20793-GAD-APP ECF Nast fiedddiQg/19  PagelDrdea4st9556-9100

 

AO 91 (Rev. 11/11) Criminal Complaint Special Agent: Byler A. Bennett Telephone: (313) 226-6400
_ UNITED STATES DISTRICT COURT. ly
for the

; Eastern District of Michigan.
United States of America . | Case: 2:19-mj-30587

v. ;
Keith Dotson _, Judge: Unassigned,

omens | Filed: 11-08-2019

SEALED MATTER (MAW)

CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date(s) of December 10-11, 2018 in the county of __Wayne in the

Eastern District of Michigan , the defendant(s) violated:
Code Section Offense Description
18 USC § 2252A(a)(2) Receipt and distribution of child pornography

18 USC § 2252A(a)(5)(B) » _, Possession of child pornography.

yO

t

This criminal complaint is based on these facts:
see attached affidavit.

Continued on the attached sheet.

 

{
( } Ceéoniplainant’s signature

Tyler A. Bennett, Special Agent (USSS)

(Printed name and title ~

 

Sworn to before me and signed in my presence. . / .
| NOV 08 2019 | /
Date: : : oo : : Judge’s signature

City and state: Detroit, Michigan , Hon. Elizabeth A. Stafford, United States Magistrate Judge
' Printed name.and title

 
Case 2:19-cr-20793-GAD-APP ECF No. 1 filed 11/08/19 PagelD.2 Page 2 of 6

AFFIDAVIT IN SUPPORT OF APPLICATION FOR COMPLAINT
AND ARREST WARRANT

INTRODUCTION
I, Tyler A. Bennett, having first been duly sworn, do hereby depose and state

as follows:

1. Iam employed as a Special Agent for the United States Secret Service in
Detroit, Michigan, and am currently assigned to the Michigan Internet Crimes
Against Children (ICAC) Task Force. I have been employed as a Special Agent
since August of 2017. I have participated in numerous arrests for various
violations of law; as well as numerous seizures of currency, monetary instruments,
computer equipment, and business and financial records. I have interviewed
multiple subjects who have possessed, distributed, manufactured, and received
child pornography images. Along with other agents, I am responsible for enforcing
federal criminal statues involving the sexual exploitation of children pursuant to
Title 18, United States Code, Sections 2251 and 2252A.

2. This affidavit is made in support of a criminal complaint for KEITH
EDWARD-GERALD DOTSON, date of birth XX/XX/ 1985, for violations of 18
_ US.C. § 2252A (a)(2) (receipt and distribution of child pornography) and 18

U.S.C. § 2252A(a)(5)(B) (possession of child pornography).
yo.
av.

Case 2:19-cr-20793-GAD-APP ECF No.1. filed 11/08/19 PagelD.3 Page 3of6 ~

ww

3. This affidavit does not contain every fact that I have learned during the
course of this investigation. I have set forth only those facts necessary to establish
probable cause to believe that DOTSON has violated the above statutes. The
information contained in this affidavit is based upon my personal knowledge,
training and experience, as well as the combined training and experience of other
law enforcement officers and agents with whom I have had discussions.

4, Pursuant to the provisions of 18 U.S.C. §§ 2252A, it is a federal crime for
any person to knowingly possess, receive or distribute child pornography that has
been mailed, shipped or transported in interstate or foreign commerce, or which
contains materials which have been mailed, or has been shipped or transported, by
any means including a computer) or to knowingly reproduce any visual depiction
‘for distribution in interstate or foreign commerce by any means including a
computer or through the mail. Pursuant to the provisions of 18 U.S.C. § 2256,
“child pornography,” as used in this affidavit, means any visual depiction,
including any photograph, film, video, picture, or computer or computer generated
image or picture of sexually explicit conduct where the production of such visual
depiction involves the use of a minor engaging in sexually explicit conduct.

PROBABLE CAUSE

5. On December 11, 2018, the social media site Tumblr submitted a
CyberTip to the National Center for Missing and Exploited Children (N CMEC).

2
» ~ Case 2:19-cr-20793-GAD-APP ECF No. 1 filed 11/08/19 PagelD.4 Page 4 of6

Tumblr reported that username Itgrlvr4, with email address

hackerfish@protonmail.com, uploaded approximately 15 videos and images

~ depicting child pornography. These uploads occurred on or about December 10, .
2018.

6. I have reviewed these images and believe, based on my training and
experience, that these images meet the federal definition of child pornography.
Examples of these images include: .

a. An image depicting a girl, approximately 5 years of age, who is
completely nude. The girl is laying on a pink blanket with white
stars with her legs spread. The girl has pulled her labia back,
exposing her vagina, while an adult male’s erect penis is being
inserted into her vagina.

b. Ani image depicting a girl, approximately 3-4 years of age, who
is completely nude. The girl is on all fours laying on a
multicolored blanket looking into the camera. An adult male is
seen standing behind her, holding his erect penis, and placing it
against the girl’s buttocks.

7. On January 29, 2019, law enforcement submitted a search warrant to |
Tumblr for content associated with username Iterlvr4. The search warrant return
included numerous images of child pornography posted by username Itgrlvr4.

8. On July 8, 2019, a search warrant was issued for subscriber information

associated with the IP address Itgrlvr4 used on December 9, 2018, the day before
Itgrivr4 uploaded child pornography. The IP address resolved to an address on

Wakenden Street in Redford, Michigan, in the Eastern District of Michigan. The

\
}
!

Case 2:19-cr-20793-GAD-APP ECF No.1 filed 11/08/19 PagelD.5 Page 5 of 6

subscriber for the IP address was identified as DOTSON.

9. On July 9, 2019, law enforcement executed a search warrant at the address

on Wakenden Street. DOTSON was present during the search warrant, along

with his wife. Numerous electronic devices were seized, including DOTSON’s

cell phone and computer.
oO 10. On July 10, 2019, the U.S. Secret Service conducted a forensic review of
DOTSON’s computer and located hundreds of videos and images depicting child
pornography, including several of the images provided in the search warrant |
return for Tumblr username ltgrlvr4. The forensic review is ongoing.

11. On July 18, 2019, Michigan State Police conducted a forensic review of
DOTSON’s cell phone. Approximately 20,000 images and videos of child
pornography were found on DOTSON’s cell phone. Also found on DOTSON’s
cell phone were hundreds of messages exchanged with numerous individuals
involving the discussion and sharing of child pornography. For example, on or
about December 11, 2018, using Chat Service Al, a username similar to the one
used by the Tumblr account—ltgrlvr— sent an image of a prepubescent female

performing oral sex on an adult male’s erect penis to several other members of the

chat group.

 

' The true name of Chat Service A is known to law enforcement but not revealed here to protect the
integrity of the ongoing investigation.

4
Case 2:19-cr-20793-GAD-APP ECF No. 1 filed 11/08/19 PagelD.6 Page 6 of 6

CONCLUSION
12. Based on the foregoing, there is probable cause to believe that KEITH
EDWARD-GERALD DOTSON has distributed and received child pornography,
in violation of 18 U.S.C. § 2252A(a)(2)(A); and possessed child pornography, in
violation of 18 U.S.C. § 2252(a)(5\(B).

Respectfully submitted,

7

Tyler A. Benet, Special Agent
U.S. Secret Service

Subscribed and sworn to before me
On the 8" day of November, 2019.

lial
Hon. Elizabeth A. Stafford
UNITED STATES MAGISTRATE JUDGE

Date: NAV ( 8 ong
